Citation Nr: 0201661	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  99-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss with 
tinnitus.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to December 
1956.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.  

The veteran requested a hearing before a Member of the Board 
in April 1999.  In November 2001, the RO acknowledged that 
the veteran reported that he was unable to appear for a 
hearing at the RO.  Also, on a March 2001 Appeal Response 
Form, the veteran indicated that he wanted to continue his 
appeal and did not have anything else to add about the issue.  
The matter was thereafter submitted to the Board for its 
consideration.  The Board deems that the veteran has 
withdrawn his request for a hearing.  See 38 C.F.R. 
§ 20.702(e).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The veteran is not shown to have hearing loss with 
tinnitus that has been related to service.


CONCLUSION OF LAW

Hearing loss with tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has bilateral hearing loss with constant tinnitus, 
resulting from his exposure to noise during service and which 
was first present during service.  

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became effective.  This liberalizing law is applicable 
to the veteran's claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA, 
however, is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board finds that, although the VCAA was enacted during 
the pendency of this appeal, in March 2001, the RO reviewed 
the veteran's record in accordance with VCAA and determined 
that the requirements of the law had been complied with.  The 
RO advised the veteran of this action and that he could 
identify additional evidence that he wanted the RO to obtain.  
In response, the veteran indicated that he had no additional 
evidence to submit.  Therefore, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
for the VCAA have already been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the veteran).  In this regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, and the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file.  The Board specifically 
notes that, in the March 1999 statement of the case and in 
the December 1999 supplemental statement of the case, the RO 
notified the veteran that he would need to show competent 
medical evidence of a nexus between his current disability 
and his service.  

The Board also finds that the RO met its duty to assist the 
veteran.  The claims file appears to contain all relevant 
medical records, including the veteran's service medical 
records and the results of an August 1998 VA evaluation of 
the veteran's hearing and an October 1999 follow-up opinion 
on the question of whether there was a relationship between 
the veteran's current hearing loss with tinnitus and his 
service.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained 
for this matter.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in obtaining the evidence 
pertinent to his claim.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In order to prove service 
connection, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
including sensorineural hearing loss are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).   

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (the Court) has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id. at 159-160. 

I. Facts and Background

The evidence for consideration in this case includes the 
veteran's service medical records.  These records contain no 
complaints or findings of hearing loss with tinnitus.  At his 
entrance examination, conducted in December 1953, the 
veteran, in his report of medical history, wrote that he was 
"in good health," indicated that he had never experienced 
"running ears" or dizziness, and had never used a hearing 
aid.  Upon clinical evaluation, the examining physician noted 
that his evaluation of the veteran's ears, including for 
drums (perforation), was normal.  The report also stated that 
the physician conducted a whisper voice hearing test 
bilaterally, and that the results for both ears were 15/15.  
The report was blank in the area to list results for the 
spoken voice hearing test, while in the grid for examination 
by audiometer, the letters "NE," representing "not 
examined," were typed on the form.  At the veteran's 
discharge examination, conducted in December 1956, the 
examiner again noted normal clinical findings for the 
veteran's ears, including for drums (perforation), and 
reported test results of 15/15 for a whisper voice hearing 
test bilaterally.  Again, nothing was entered in the report 
form areas for a spoken voice hearing test, nor for test by 
audiometer.  The examiner also did not note any complaints of 
hearing loss with tinnitus.  

The veteran filed his initial claim for hearing loss in May 
1998.  In August 1998, a VA audio examination was conducted.  
At the examination, the veteran complained that in 1954, he 
was in a trench next to a tank which fired, causing his ears 
to ring for about seven to ten days.  He stated that he was 
also a shooter on the Rifle and Pistol Team during service 
and that noone had or used earplugs then.  He commented that 
he has not heard well since service, suffering from constant 
tinnitus and difficulty communicating in the presence of 
background noise.  The veteran later clarified that he has 
suffered from constant tinnitus for approximately 10 to 20 
years.  He described the ringing as a high-pitched electrical 
humming, affecting him most at night.  The veteran stated 
that he now uses completely-in-the-canal hearing aids.  He 
did not report vertigo, or occupational or recreational noise 
exposure.  

During the VA audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
25
60
55
LEFT
10
10
50
60
60

These findings were analyzed to reveal a puretone average of 
36 decibels (dB) in the right ear and an average of 45 dB in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 96 percent in 
the left ear, using the Maryland CNC test.

The examiner also reported clinical findings for the 
veteran's tinnitus as matched at 8000 Hertz (Hz), 12 dBSL for 
the left ear and 8000 Hz, 2dBSL for the right ear.

The examiner reported that the veteran's imittance results 
were consistent with normal bilateral middle ear function, 
while negative contralateral acoustic reflex decay results, 
along with negative tone decay at 2000 Hz for the left ear, 
were consistent with normal VIII nerve function, bilaterally.  
Her diagnoses were as follows: (1) for the right ear, pure 
tone air conduction thresholds were within normal limits from 
500 Hz to 2000 Hz, with a moderately-severe to moderate 
sensorineural hearing loss from 3000 Hz to 4000 Hz; (2) for 
the left ear, pure tone air conduction thresholds were within 
normal limits from 500 Hz to 1000 Hz, with a moderate to 
moderately-severe sensorineural hearing loss from 2000 Hz to 
4000 Hz; and (3) bilaterally, word recognition scores were 
within normal limits.  The examiner noted that she was unable 
to make a determination regarding the veteran's claim of 
bilateral hearing loss resulting from noise exposure during 
service because the claims file and service medical records 
were not available for review.

In a supplemental letter dated in October 1999, the VA 
audiologist indicated that she had had an opportunity to 
review the veteran's service medical records and his claims 
file.  The examiner noted that the veteran's entrance 
examination report, as well as his discharge examination 
report, showed normal "Ears-General" and "Drums 
(Perforation)," with normal whisper voice findings of 15/15 
bilaterally, and that no audiometric information was obtained 
during this examination.  The examiner commented that a 
whisper voice test is not an objective measure of audiometric 
hearing thresholds and should not be regarded as such.  The 
examiner also observed that the veteran's report of medical 
history, completed around the time of his entrance 
examination, showed no reported history of ear problems, 
hearing aid use or dizziness.  The examiner stated that there 
were no subjective reports or pure tone audiometric data of 
ear or hearing related degradation within the service medical 
records to substantiate the veteran's claim.  The examiner 
concluded that, based on a review of the claims file and 
service medical records, no determination regarding the 
veteran's claim of bilateral hearing loss and constant 
tinnitus, which reportedly resulted from noise exposure 
during service, could be made.

The evidence for consideration in this matter also consists 
of the veteran's own lay testimony regarding his noise 
exposure and disability suffered during service.  In his 
March 1999 Notice of Disagreement, the veteran stated that he 
has suffered from ringing in his ears for 20 years and that 
his hearing loss has been gradual over the last 40 years.  He 
stated that he was exposed to constant, unprotected explosive 
noises during his three years of active duty service, plus 
two weeks as a shooting member of a Reserve Pistol Team, 
including participation in the National Pistol Matches.  The 
veteran asserted that his active duty included service at a 
primary artillery training base for one summer, plus two and 
a half years as a member of the Rifle and Pistol Team.  

On his April 1999 substantive appeal form, the veteran 
claimed that he was given an accelerated discharge 
examination because he was getting out of the service a few 
weeks early, and that he did not recall being given a 
sophisticated hearing test.  

In an August 1999 supplemental statement in support of his 
claim, the veteran stated that his personal medical records 
were unavailable to him and probably did not contain any 
information concerning his hearing problems.  He commented 
that he confirmed his hearing loss through an examination at 
a Sears store, then contacted a hearing aid company for 
additional testing and the subsequent purchase of a set of 
hearing aids.  He noted that he is self-employed and that his 
hearing problems interfere with his ability to conduct 
business.  The veteran also enclosed a newspaper article that 
referred to an alleged criminal's comment that participation 
in an extensive exchange of gunfire rendered him, at one 
point, unable to hear.

The veteran submitted a March 2000 letter in support of his 
claim, enclosing a magazine page that laid out some causes of 
hearing loss, including gunfire, and noted that the condition 
is irreversible.  The veteran elaborated on his prior claims, 
emphasizing the degree of his exposure and the fact that he 
had no hearing protection at the time.

In a June 2000 letter, the veteran enclosed a magazine 
article again addressing the relationship between gunfire and 
hearing loss.  The veteran noted in his letter that he now 
receives SSI benefits.  (The RO contacted the local Social 
Security Administration office and was informed by telephone 
in October 2000 that the veteran only applied for retirement 
benefits.) 

The veteran submitted another letter in March 2001, 
confirming that there are no disability records at the Social 
Security Administration and that he has submitted everything 
he can in support of his claim.  He sent another letter later 
in the same month, adding that his discharge examination only 
took about 20 minutes.  


II. Service Connection for Hearing Loss with Tinnitus

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  In this 
case, the veteran meets the requirements for impaired hearing 
bilaterally because his auditory threshold in each ear is 40 
decibels or greater at at least one of the listed 
frequencies, precisely for 3000 Hz and 4000 Hz in the right 
ear and for 2000 Hz, 3000 Hz and 4000 Hz in the left ear.  
The veteran also claims that he has suffered from tinnitus 
since service; he stated at the August 1998 VA examination 
that it became constant approximately 10 to 20 years ago.  
Reported results from the August 1998 VA examination also 
confirm a current diagnosis of tinnitus.  

In the October 1999 VA examination report supplement, the VA 
audiologist concluded that, based on her review of the 
service medical records and the claims file, she was unable 
to link the veteran's service and claimed noise exposure to 
his current bilateral hearing loss with tinnitus.  In other 
words, based on examination and a review of the record, the 
examiner could not confirm the veteran's assertions that his 
current hearing loss and tinnitus were related to his 
service.  

The veteran submitted a newspaper article and two magazine 
articles that discussed a relationship between gunfire and 
hearing loss.  The Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In this case, however, the 
veteran submitted articles that are not accompanied by any 
opinion of a medical professional.  Additionally, they fail 
to demonstrate with a degree of certainty any relationship 
between the veteran's alleged noise exposure during service 
over 40 years ago and his current diagnosis of hearing loss 
with tinnitus.  For these reasons, the Board must find that 
this evidence does not contain the specificity necessary to 
constitute competent evidence of the claimed medical nexus.  
See Sacks v. West, 11 Vet. App. at 317 (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).

The veteran also submitted lay statements asserting that he 
suffered from noise exposure and hearing loss with tinnitus 
during service.  The Board finds that this information is 
less probative than the VA audiologist's opinion.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, the Board finds that the 
competent evidence in this case does not support a finding 
that the veteran's hearing loss with tinnitus is related to 
his service. 

The evidence does not support a finding that the veteran had 
any measurable hearing loss disability during service.  As 
evidenced by the results of the August 1998 VA examination, 
however, there is no question that the veteran currently 
suffers from hearing loss with tinnitus.  Nevertheless, there 
is no competent medical evidence in the claims file linking 
this condition to service.  Indeed, the veteran was provided 
with an examination to determine whether the evidence 
supported such a relationship, and the results were negative.  
Without such evidence of a nexus, a claim for hearing loss 
with tinnitus cannot be granted.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).

The Board has considered the benefit of the doubt rule.  
However, as the preponderance of the evidence is against a 
finding that the veteran's current hearing loss with tinnitus 
is related to his service, the evidence is not in equipoise, 
and there is no basis to apply the benefit of the doubt rule.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the veteran's claim cannot be service-
connected under the law.


ORDER

Service connection for hearing loss with tinnitus is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

